—In a mortgage foreclosure action, the defendant French Bourekas, Inc., and the nonparties 183 Holding Corp. and Joseph Fischer appeal from an order of the Supreme Court, Kings County (Shaw, J.), entered June 9, 1998, which, inter alia, granted the motion of the plaintiff United Capital Corporation pursuant to RPAPL 1355 (2) to confirm a Referee’s report of sale dated April 30, 1997, and denied their motion to strike that report.
Ordered that the order is affirmed, with costs; and it is further,
Ordered that the appellants, their counsel, and counsel for the respondent are directed to show cause why an order should or should not be made and entered imposing such sanctions and/or costs, if any, against the appellants and/or their counsel pursuant to 22 NYCRR 670.2 (h) as this Court may deem appropriate, by filing an original and four copies of an affirmation or affidavit on that issue in the office of the clerk of this Court and serving one copy of the same on all parties to the action on or before January 28, 2000.
The Supreme Court properly determined that the appellants did not possess the requisite standing to challenge the Referee’s report of sale. In any event, the appellants have not established a violation of RPAPL 231 so as to entitle them to the relief requested. Having discerned no irregularity with the manner in which the sale was conducted, the Supreme Court properly granted the plaintiff’s motion to confirm the Referee’s report of sale and denied the appellants’ motion to strike that report.
In light of the pursuit of this appeal by the appellants and their counsel subsequent to the decisions and orders of this Court in 183 Holding Corp. v 183 Lorraine St. Assocs. (251 *455AD2d 386) and United Capital Corp. v 183 Lorraine St. Assocs. (251 AD2d 400), and the determination of the United States Court of Appeals for the Second Circuit in United Capital Corp. v 183 Lorraine St. Assocs. (101 F3d 685), the appellants, their counsel, and counsel for the respondent are directed to show cause why sanctions and/or costs should or should not be imposed against the appellants and/or their counsel pursuant to 22 NYCRR 670.2 (h). Sullivan, J. P., Joy, Krausman and Luciano, JJ., concur.